DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-12, 14, and 17 are pending.
	Claims 13 and 15-16 are cancelled by Applicant.
2.	Claims 13-16 has overcome the rejection under 35 U.S.C. 101, necessitate by the current amendment.
3.	Claims 6-7 and 13-16 has overcome the rejection under U.S.C. 112 (pre-AIA ), second paragraph, necessitate by the current amendment.
4.	Claims 13-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, necessitate by the current amendment.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 5/5/22 was filed after the mailing date of the Claims on 7/7/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 11 recites the limitation "the/a" in listed claims below.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 (depend upon independent claim 1) recites “a certificate path” (on line 1), where a certificate path was referenced in claim 1. The claimed “a certificate path” in claim 11 should be referring as “the” certificate path per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-12, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sela [US 20100138652].
As per claim 1:	Sela, et al. teach a method for validating a digital user certificate of a user by a checking apparatus, wherein the user certificate is protected by a digital signature using an issuer key of an issuing authority issuing the user certificate, and a certificate path is a chain of certificates each confirming the signature of the preceding certificate [Sela: para 0251-0252, 0264], comprising:
- receiving the user certificate in the checking apparatus, [Sela: para 0009]
- checking the user certificate on the basis of a certificate path positive list, containing at least one valid certificate path, that is provided to the checking apparatus by at least one positive path server, and [Sela: para 0250; The SSA allows for certificate chaining (“certificate path”). This means that the public key of the party being identified may be signed by a different from the one trusted by the identifying party CA. In this case the identified party will provide its own certificate and the CA certificate which signed its public key. The Certificate chaining algorithm involves each party possess the complete list of certificates needed to authenticate its public key. See also FIGS. 23 and 24. Thus, the “certificate path positive list” can be given the broadest reasonable interpretation (BRI) as a list of certificates to authenticate key(s) associated to a certificate chaining algorithm which is of a certificate chain per se]
- confirming the validity of the user certificate if the issuer key of the user certificate is traceable to a root certificate [Sela: para 0258, 0265] on the basis of one of the valid certificate paths on the certificate path positive list. [Sela: para 0011-0012; in order to verify the genuineness of another party's public key, it may be necessary to trace the path or chain of certificates to the root CA. In order to establish one's identity, the party whose identity needs to be proven may need to produce the entire chain of certificates, all the way from its own certificate to the root CA certificate. Thus, the claimed “valid certificate paths…positive list” can broadly referring to the chain of certificates. More examples on para 0255-0271,0277-282, 0291] 
Claim 2:  Sela: para 0009; discussing the method as claimed in claim 1, wherein the certificate path positive list is protected by means of a cryptographic function. 
Claim 3:  Sela: para 0011, 0324; discussing the method as claimed in, wherein the certificate path positive list is updated on the basis of predefined criteria and is provided to the checking apparatus by the at least one positive path server.
Claim 4:  Sela: para 0418; discussing the method as claimed in claim 1, wherein the at least one positive path server receives the certificate path positive list containing valid certificate paths for the certificates issued by the issuing authority.
Claim 5:  Sela: para 0250, 0264-065; discussing the method as claimed in claim 1, wherein the at least one positive path server requests the certificate paths valid for user certificates of the user, and the positive path server generates the certificate path positive list comprising the valid certificate paths.
Claim 6:  Sela: para 0250-0257, 0264-065; discussing the method as claimed in claim 1, wherein the valid certificate path comprises all certificates beginning with a certificate from an issuing issuing authority or all certificates beginning with one from a superordinate issuing authority up to and including the root certificate.
Claim 7:  Sela: para 0217, 0250; discussing the method as claimed in claim 1method as claimed in one of the preceding claims, wherein the certificate path positive list comprises constraints for the use of the valid certificate path.
Claim 8:  Sela: para 0007, 0104; discussing the method as claimed in claim 1, wherein the certificate path positive list is provided to the checking apparatus by a transmission service or a transaction of a blockchain of a distributed database.
Claim 9:  Sela: para 0168, 0279-0281; discussing the method as claimed in claim 1, wherein the certificate path positive list is inserted into the user certificate by the issuing authority when the user certificate is issued.
Claim 10:  Sela: para 0168-0170; discussing the method as claimed in claim 9, wherein the certificate path positive list is introduced into the user certificate as a certificate extension.
Claim 11:  Sela: para 0250, 0309; discussing the method as claimed in claim 9, wherein a certificate path is introduced into the certificate path positive list in compressed form.
Claim 12:  Sela: para 0291-0292; discussing the method as claimed in claim 9, wherein a piece of reference information about the certificate path positive list is introduced into the user certificate.
Claim 13:  Cancelled
Claim 14:	Sela teach a checking apparatus for validating a digital user certificate of a user, wherein the user certificate is protected by a digital signature using an issuer key of an issuing authority issuing the user certificate, and a certificate path is a chain of certificates each confirming the signature of the preceding certificate [Sela: para 0251-0252, 0264], which checking apparatus comprises a processor configured to perform a method comprising:
receiving the user certificate in the checking apparatus; [Sela: para 0009]
checking the user certificate on the basis of a certificate path positive list, containing at least one valid certificate path, that is provided to the checking apparatus by a positive path server; and [Sela: para 0250; The SSA allows for certificate chaining (“certificate path”). This means that the public key of the party being identified may be signed by a different from the one trusted by the identifying party CA. In this case the identified party will provide its own certificate and the CA certificate which signed its public key. The Certificate chaining algorithm involves each party possess the complete list of certificates needed to authenticate its public key. See also FIGS. 23 and 24. Thus, the “certificate path positive list” can be given the broadest reasonable interpretation (BRI) as a list of certificates to authenticate key(s) associated to a certificate chaining algorithm which is of a certificate chain per se. See also 0256-0258; Access Control Record (ACR)] 
confirming the validity of the user certificate if the issuer key of the user certificate is traceable to a root certificate [Sela: para 0258, 0265] on the basis of one of the valid certificate paths on the certificate path positive list. [Sela: para 0011-0012; in order to verify the genuineness of another party's public key, it may be necessary to trace the path or chain of certificates to the root CA. In order to establish one's identity, the party whose identity needs to be proven may need to produce the entire chain of certificates, all the way from its own certificate to the root CA certificate. Thus, the claimed “valid certificate paths…positive list” can broadly referring to the chain of certificates. More examples on para 0255-0271,0277-282, 0291] 
Claim 15:  Cancelled
Claim 16:  Cancelled 
Claim 17:  Sela: para 0066, 0273; discussing a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement the method as claimed in one of claim 1.

Response to Arguments
6.	Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive. 
	In response to the 112 and 101 rejections:
Claims 13-16 has overcome the rejection under 35 U.S.C. 101, necessitate by the current amendment.
Claims 6-7 and 13-16 has overcome the rejection under U.S.C. 112 (pre-AIA ), second paragraph, necessitate by the current amendment. However, claim 11 was not amended to properly void of antecedent basis, thus, maintain the 112, second paragraph rejection.
Claims 13-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, necessitate by the current amendment.

In response to the argument (pg.10-11), regarding the limitation “checking the user certificate…positive path server”:
Claim 1 recites “certificate path positive list” where one “certificate path” is valid.
As discussed above in the rejection, the “certificate path positive list” can be given the broadest reasonable interpretation (BRI) as a list of certificates to authenticate and verify as valid. The “certificate path” per BRI may be a certificate chain per se, and as such the certificate path/chain maybe associated to a certificate chaining algorithm that provide validation to the certificate. Sela discloses the SSA allows for certificate chaining (“certificate path”) where the public key may be signed by a different from the one trusted by the identifying party CA. The Certificate chaining algorithm involves each party possess the complete list of certificates needed to authenticate its public key. See also FIGS. 23 and 24. Thus, “certificate path positive list” can broadly be the Certificate chaining algorithm with the list of certificates for authentication where the purpose is to check the certificate and confirms its validity associated to a chain (certificate path) [Sela: para 0250]. Therefore, Sela reads on the claim language of claims 1
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435